 
 
I 
112th CONGRESS
1st Session
H. R. 3728 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2011 
Mr. Schock (for himself and Mr. Posey) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make members of health care sharing ministries eligible to establish health savings accounts. 
 
 
1.Members of health care sharing ministries eligible to establish health savings accounts 
(a)In generalSection 223 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  
 
(i)Application to health care sharing ministriesFor purposes of this section, membership in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall be treated as coverage under a high deductible health plan.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
